RULE 330. PETITION: FILING, CONTENTS, FUNCTION

*      *      *

C. Petition [c]Contents. Every petition shall set forth plainly:

*      *      *

       15) an averment as to whether the case is eligible pursuant to 42 Pa.C.S.
           § 6307(b)(1.1)(ii) for limited public information.

*      *      *

Official Note: Rule 330 adopted April 1, 2005, effective October 1, 2005[; a].
Amended August 20, 2007, effective December 1, 2007. Amended January 23, 2009,
effective March 1, 2009. Amended December 24, 2009, effective immediately.
Amended February 13, 2019, effective June 28, 2019.

Committee Explanatory Reports:

       Final Report explaining the provisions of Rule 330 published with the Court’s
Order at 35 Pa.B. 2214 (April 16, 2005). Final Report explaining the amendments to
Rule 330 published with the Court’s Order at 37 Pa.B. 4866 (September 8, 2007). Final
Report explaining the amendments to Rule 330 published with the Court’s Order at 39
Pa.B. 676 (February 7, 2009). Final Report explaining the amendments to Rule 330
published with the Court’s Order at 40 Pa.B. 222 (January 9, 2010). Final Report
explaining the amendments to Rule 330 published with the Court’s Order at 49
Pa.B. __ (__ __, 2019).
RULE 337. FILING OF PETITION AFTER CASE HAS BEEN TRANSFERRED FROM
CRIMINAL PROCEEDINGS

*     *      *

C. Conversion of criminal complaint. The criminal complaint shall be converted into
   a petition when supplemented with the following information and filed with the clerk of
   courts pursuant to Rule 330(B):

      1) the juvenile’s date of birth;

      2) the names and ages of any conspirators, if known;

      3) the name and address of the juvenile’s guardian, or if unknown, the name and
         address of the nearest adult relative;

      4) whether the case is eligible pursuant to 42 Pa.C.S. § 6307(b)(1.1)(ii) for limited
         public information; and

*     *      *

Official Note: Rule 337 adopted July 31, 2012, effective November 1, 2012. Amended
February 13, 2019, effective June 28, 2019.

Committee Explanatory Reports:

      Final Report explaining the provisions of Rule 337 published with the Court’s
Order at 42 Pa.B. 5350 (August 18, 2012). Final Report explaining the amendments
to Rule 337 published with the Court’s Order at 49 Pa.B. __ (__ __, 2019).
RULE 515. DISPOSITIONAL ORDER

A. Generally. When the court enters a disposition after an adjudication of delinquency
   pursuant to Rule 409(A)(2), the court shall issue a written order, which provides
   balanced attention to the protection of the community, accountability for the offenses
   committed, and development of the juvenile’s competencies to enable the juvenile to
   become a responsible and productive member of the community. The order shall
   include:

       1) the court’s findings pursuant to Rule 512(D);

       2) a designation whether the case is eligible pursuant to 42 Pa.C.S. § 6307
          (b)(1.1)(i) for limited public information;

*      *      *

                                         Comment

       Pursuant to paragraph (A)(2), the court is to determine if the case is eligible for
limited public information under the requirements of 42 Pa.C.S. § 6307(b)(1.1)(i).
See 42 Pa.C.S. § 6307(b)(2). When the case is designated, the clerk of courts is to
mark the file clearly. For information that is available to the public in those eligible
cases, see Rule 160.

 *     *      *

Official Note: Rule 515 adopted April 1, 2005, effective October 1, 2005. Amended
August 20, 2007, effective December 1, 2007. Amended July 28, 2009, effective
immediately. Amended December 24, 2009, effective immediately. Amended April 29,
2011, effective July 1, 2011. Amended February 13, 2019, effective June 28, 2019.

Committee Explanatory Reports:

       Final Report explaining the provisions of Rule 515 published with the Court’s
Order at 35 Pa.B. 2214 (April 16, 2005). Final Report explaining the amendments to
Rule 515 published with the Court’s Order at 37 Pa.B. 4866 (September 8, 2007). Final
Report explaining the amendment to Rule 515 published with the Court’s Order at 39
Pa.B. 4743 (August 8, 2009). Final Report explaining the amendments to Rule 515
published with the Court’s Order at 40 Pa.B. 222 (January 9, 2010). Final Report
explaining the amendments to Rule 515 published with the Courts Order at 41 Pa.B.
2413 (May 14, 2011). Final Report explaining the amendments to Rule 515
published with the Court’s Order at 49 Pa.B. __ (__ __, 2019).